Exhibit RESTATED NOTICE TO SHAREHOLDERS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2007 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the March 31, 2007 audited consolidated financial statements. Only changes in accounting information have been disclosed in these consolidated financial statements.These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these consolidated financial statements have been fairly presented. Auditors' Involvement The auditors of Mountain Province Diamonds Inc. have not performed a review of the unaudited consolidated financial statements for the three and six months ended September 30, 2007 and 2006. NOTICE OF RESTATEMENT OF INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been restated as described in Note 10. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Balance Sheets (Expressed in Canadian Dollars) (Unaudited) September 30, March 31, 2007 2007 Assets Current assets Cash and cash equivalents $ 1,993,082 $ 179,970 Term deposit - 275,000 Marketable securities (Note 3) 45,819 4,632 Amounts receivable 142,983 127,487 Advances and prepaid expenses 46,259 11,260 2,228,143 598,349 Long-term investment (Note 3) - 920,000 Investment in Camphor Ventures Inc. (Note 4) - 7,519,747 Mineral properties (Note 5) 42,344,598 1,552,553 Deferred exploration costs (Note 5) 31,024,837 31,017,771 Equipment - 7,407 Total assets $ 75,597,578 $ 41,615,827 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 231,709 $ 418,799 Long-term liabilities Future income tax liabilities 14,523,254 - Shareholders' equity: Share capital (Note 6) 85,169,464 66,579,083 Contributed surplus (Note 6) 1,249,878 701,626 Deficit (25,617,914 ) (26,083,681 ) Accumulated other comprehensive income (Note 2) 41,187 - Total shareholders' equity 60,842,615 41,197,028 Total liabilities and shareholders' equity $ 75,597,578 $ 41,615,827 See accompanying notes to unaudited interim consolidated financial statements Nature of operations (Note 1) Going concern (Note 1) On behalf of the Board of Directors “Jonathan Comerford” “Patrick Evans” Jonathan Comerford, Director Patrick Evans, Director 1 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statements of Operations and Deficit (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, 2007 2006 2007 2006 Restated Restated (Note 6) (Note 6) Expenses: Amortization $ - $ 197 $ - $ 393 Consulting fees (Note 9) 113,618 79,529 238,268 131,852 Interest and bank charges 735 243 1,593 469 Office and administration 36,085 1,622 69,284 39,721 Professional fees 47,249 100,088 80,349 118,814 Promotion and investor relations 74,612 70,208 77,169 109,415 Salary and benefits 765 8,653 41,347 18,265 Stock-based compensation (Note 6) - 125,300 - 125,300 Transfer agent and regulatory fees 22,221 98,286 66,914 128,393 Travel 33,034 5,074 50,104 21,163 Net loss for the period before the undernoted (328,319 ) (489,200 ) (625,028 ) (693,785 ) Interest 25,986 6,883 29,614 12,958 Write-down of capital assets - - (14,239 ) - Gain on sale of investment 1,075,420 - 1,075,420 - Net income (loss) for the period 773,087 (482,317 ) 465,767 (680,827 ) Deficit, beginning of period (26,391,001 ) (24,320,928 ) (26,083,681 ) (24,122,418 ) Deficit, end of period $ (25,617,914 ) $ (24,803,245 ) $ (25,617,914 ) $ (24,803,245 ) Basic and diluted income (loss) per share $ 0.01 $ (0.01 ) $ 0.01 $ (0.01 ) Weighted average number of shares outstanding 59,745,792 55,575,715 59,585,459 54,528,820 See accompanying notes to unaudited interim consolidated financial statements 2 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statement of Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) (Restated - Note 10) Three Months Ended Six Months Ended September 30, 2007 September 30, 2007 Net income for the period $ 773,087 $ 465,767 Other Comprehensive Income Unrealized loss on marketable securities (6,470 ) (5,989 ) Increase in value of long-term investment 115,420 795,420 Recycling of gain on sale of long-term investment (1,075,420 ) (1,075,420 ) Recycling of opening unrealized gain on long-term investment 280,000 280,000 Comprehensive Income $ 86,617 $ 459,788 Consolidated Interim Statement of Accumulated Other Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) (Restated - Note 10) Balance, on initial adoption of CICA 3855, April 1, 2007 Marketable securities $ 47,176 Long-term investment 280,000 Change in fair value of available for sale assets Marketable securities 481 Long-term investment 680,000 Balance, June 30, 2007 $ 1,007,657 Increase in value of long-term investment 115,420 Recycling of gain on sale of long-term investment through other comprehensive income (1,075,420 ) Change in fair value of available for sale assets Marketable securities (6,470 ) Balance, September 30, 2007 $ 41,187 3 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statements of Cash Flows (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, 2007 2006 2007 2006 Restated Restated (Note 6) (Note 6) Cash flows provided by (used in): Operating activities Net income (loss) for the period $ 773,087 $ (482,317 ) $ 465,767 $ (555,527 ) Items not requiring an outlay of cash Amortization - 197 - 393 Stock-based compensation (Note 6) - 125,300 - 125,300 Write-down of capital assets - - 14,239 - Gain on sale of investment (1,075,420 ) - (1,075,420 ) - Changes in non-cash working capital items Amounts receivable 84,504 (13,652 ) (4,434 ) (41,030 ) Advances and prepaid expenses 10,224 24,964 (34,999 ) (59,672 ) Accounts payable and accrued liabilities (122,956 ) 98,499 (238,928 ) 51,286 (330,561 ) (247,009 ) (873,775 ) (604,550 ) Investing activities Deferred exploration costs (3,286 ) (80,693 ) (7,066 ) (80,693 ) Term deposit - - 275,000 (275,000 ) Proceeds from sale of investment 1,995,420 - 1,995,420 - Costs associated with investment in Camphor - - (28,124 ) - Cash contributed by Camphor - - 418,206 - 1,992,134 (80,693 ) 2,653,436 (355,693 ) Financing activities Shares issued for cash 33,451 - 33,451 776,250 Change in cash and cash equivalents during the period 1,695,024 (327,702 ) 1,813,112 (183,993 ) Cash and cash equivalents,beginning of the period 298,058 989,161 179,970 845,452 Cash and cash equivalents,end of the period $ 1,993,082 $ 661,459 $ 1,993,082 $ 661,459 Supplemental non-cash investing and financing activities (Note 4) See accompanying notes to unaudited interim consolidated financial statements 4 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2007 (Unaudited) 1.Nature of Operations and Basis of Presentation The Company is in the process of exploring and permitting its mineral properties primarily in conjunction with third parties (see Note 5), and has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Company and/or its mineral property partners to complete exploration and development and discover economically recoverable reserves, successful permitting, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to discover economically recoverable reserves will require the Company to write-off costs capitalized to date. The Company’s ability to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties.These financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. These unaudited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and notes to the consolidated financial statements required by Canadian generally accepted accounting principles for annual consolidated financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six month period ended September 30, 2007 may not necessarily be indicative of the results that may be expected for the year ending March 31, 2008. The consolidated balance sheet at March 31, 2007 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by Canadian generally accepted accounting principles for annual consolidated financial statements.The interim consolidated financial statements have been prepared by management in accordance with the accounting policies described in the Company's annual consolidated financial statements for the year ended March 31, 2007, except as described in Note 2.For further information, refer to the consolidated financial statements and notes thereto included in the Company's annual consolidated financial statements for the year ended March 31, 2007. Certain of the comparative figures have been restated to conform to the current period’s presentation. 2.Change in Accounting Policies Effective April 1, 2007, the Company adopted the new CICA Handbook Standards relating to financial instruments.These new standards have been adopted on a prospective basis with no restatement of prior period financial statements. a) Section 3855, “Financial Instruments - Recognition and Measurement” provides guidance on the recognition and measurement of financial assets, financial liabilities and derivative financial instruments. This new standard requires that all financial assets and liabilities be classified as either: held-to-maturity, held-for-trading, loans and receivables, available-for-sale, or other financial liabilities. The initial and subsequent recognition depends on their initial classification. Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. Held-for-trading financial instruments are carried at fair value with changes in the fair value charged or credited to net earnings in the period in which they arise. 5 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2007 (Unaudited) Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income. Impairment losses are charged to net earnings in the period in which they arise. Other financial liabilities are initially measured at cost or at amortized cost depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. All derivative financial instruments meeting certain recognition criteria are carried at fair value with changes in fair value charged or credited to income or expense in the period in which they arise. The standard requires the Company to make certain elections, upon initial adoption of the new rules, regarding the accounting model to be used to account for each financial instrument. This new section also requires that transaction costs incurred in connection with the issuance of financial instruments either be capitalized and presented as a reduction of the carrying value of the related financial instrument or expensed as incurred. If capitalized, transaction costs must be amortized to income using the effective interest method. This section does not permit the restatement of financial statements of prior periods. The following is a summary of the accounting model the Company has elected to apply to each of its significant categories of financial instruments outstanding as of April 1, 2007: Cash and cash equivalents Held-for-trading Marketable securities Available-for-sale Amounts receivable Loans and receivables Accounts payable and accrued liabilities Other liabilities With respect to embedded derivatives, the Company has elected to recognize only those derivatives embedded in contracts issued, acquired or substantively modified on or after January 1, 2003 as permitted by the transitional provisions set out in section 3855.The Company did not identify any such embedded derivatives. There was no impact to the Company upon initial adoption of this section on April 1, b) Section 3865, “Hedges” allows optional treatment providing that hedges be designated as either fair value hedges, cash flow hedges or hedges of a self-sustaining foreign operation. c) Section 1530, “Comprehensive Income”, along with Section 3251, “Equity” which amends Section 3250, “Surplus”, requires enterprises to separately disclose comprehensive income and its components in the financial statements. Further, enterprises are required to present changes in equity during the period as well as components of equity at the end of the period, including comprehensive income. Major components of Other Comprehensive Income include changes in fair value of financial assets classified as available-for-sale, the changes in fair value of effective cash flow hedging items, and exchange gains and losses arising from the translation of the financial statements of self-sustaining foreign operations. 3.Marketable Securities During the three months ended June 30, 2007, the Company re-evaluated its investment of 4,000,000 common shares in Northern Lion Gold Corp. (“Northern Lion”), resulting in its reclassification to marketable securities. The quoted market value of the Northern Lion shares was $1,880,000 at June 30, 2007 (March 31, 2007 - $1,200,000).Subsequent to June 30, 2007, the Company sold its 4,000,000 shares in Northern Lion for net proceeds of $1,995,420. 6 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2007 (Unaudited) The quoted market value of remaining marketable securities at September 30, 2007 was $45,819 (March 31, 2007 - 4. Investment in Camphor Ventures Inc. During the three months ended June 30, 2007, the Company acquired 9,884,915 common shares of Camphor Ventures Inc. (“Camphor”), representing approximately 66 percent of the issued and outstanding common shares of Camphor that the Company did not already own, and bringing the Company’s holdings in Camphor to 100%, and the Company’s interest in the Gahcho Kué project to 49%, with De Beers Canada Exploration Inc. (“De Beers Canada”) holding a 51% interest.A total of 4,052,816 Mountain Province shares were issued in exchange for the Camphor shares.The Company has valued the common shares issued in this transaction based on the market price of the Company’s shares on the various dates the consideration was exchanged. In addition to the issuance of common shares, the Company took up the 485,000 stock options of Camphor, and exchanged them for 198,850 stock options of the Company.These replacement stock options were valued at their estimated fair market value using the Black-Scholes model with the following assumptions:dividend yield of 0%; expected volatilities of 34% to 64%; risk-free interest rate of 4.64% and expected lives between 2.83 and 10.33 months. The preliminary allocation of the purchase price is summarized in the table below.This allocation is subject to change. Purchase price: 4,052,816 Common shares issued in exchange for 9,884,915 Camphor common shares outstanding (net of 4,992,750 shares in Camphor held by the Company) $ 18,330,842 Estimated value of the replacement options 774,340 Estimated transaction costs 233,879 Camphor shares previously owned by the Company 7,313,992 $ 26,653,053 Purchase price allocation Net current assets $ 384,262 Mineral properties 40,792,045 Future income taxes (14,523,254 ) $ 26,653,053 5. Mineral Properties and Deferred Exploration Acquisition costs: September 30, March 31, 2007 2007 Gahcho Kué Project, opening balance $ 1,552,553 $ 1,552,553 Mineral Acquisition Properties - Camphor acquisition 40,792,045 - Closing balance, Acquisition costs $ 42,344,598 $ 1,552,553 7 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2007 (Unaudited) Deferred exploration: September 30, March 31, 2007 2007 Gahcho Kué Project $ 31,017,771 $ 30,929,049 Consulting - 77,801 Mining lease costs 7,066 10,921 Closing balance, Deferred exploration $ 31,024,837 $ 31,017,771 Gahcho Kué Project: As of June 20, 2007, the Company holds a 49% interest (see note 4) in the Gahcho Kué project located in the District of Mackenzie, Northwest Territories, Canada, and De Beers Canada holds the remaining 51% interest. De Beers Canada may under certain circumstances earn up to a 60% interest in the Gahcho Kué project. 6.Share Capital and Contributed Surplus (a)Authorized Unlimited number of common shares without par value (b)Issued and fully paid Common shares: Number of Shares Amount Balance, March 31, 2007 55,670,715 $ 66,579,083 Issuance of shares upon investment in Camphor Ventures Inc. (Note 4) 4,052,816 18,330,842 Issuance of shares upon exercise of options 55,350 33,451 Transfer from contributed surplus upon exercise of options 226,088 Balance, September 30, 2007 59,778,881 $ 85,169,464 (c)Stock Options and Contributed Surplus The Company, through its Board of Directors and shareholders, adopted a November 26, 1998 Stock Option Plan (the “Plan”) which was amended on February 1, 1999, and subsequently on September 27, 2002.The Board of Directors has the authority and discretion to grant stock option awards within the limits identified in the Plan, which includes provisions limiting the issuance of options to insiders and significant shareholders to maximums identified in the Plan.The aggregate maximum number of shares pursuant to options granted under the Plan will not exceed 3,677,300 shares, and as at September 30, 2007, there were 1,337,432 shares available to be issued under the Plan.The options issued in exchange for Camphor options were granted outside of the Plan with the approval of the Toronto Stock Exchange. 8 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2007 (Unaudited) The following table reflects the continuity of stock options during the period, and the related amounts recorded within contributed surplus: Weighted Average Stock Exercise Contributed Options Price Surplus Balance, March 31, 2007 410,000 $ 2.73 $ 701,626 Options granted in exchange for Camphor options 198,850 0.81 774,340 Options exercised (55,350 ) 0.60 (226,088 ) Balance, September 30, 2007 553,500 $ 2.25 $ 1,249,878 As at September 30, 2007, the Company had the following stock options outstanding: Black-Scholes Number of Exercise Weighted Average Expiry Date Value ($) Options Price ($) Remaining Life October 21, 2007 11,026 10,000 1.36 0.00 years January 30, 2008 293,642 82,000 1.15 0.05 years April 30, 2008 254,610 61,500 0.56 0.06 years October 1, 2009 189,400 200,000 1.96 0.72 years November 1, 2010 180,100 100,000 2.63 0.56 years January 30, 2011 321,100 100,000 4.50 0.60 years 1,249,878 553,500 2.25 2.00 years Subsequent to September 30, 2007, 10,000 options with an exercise price of $1.36 each were exercised for proceeds of $13,600. During the period ended September 30, 2006, the Company recognized $125,300 of stock-based compensation expense related to options granted in November 2005 and January 2006.The stock-based compensation expense was understated in the June 30, 2006 and September 30, 2006 quarters, and in the financial statements for the nine months ending December 31, 2006, the Company reported this understatement and corrected the December 31, 2006 quarter, and year-to-date amounts. 7.Income Taxes The estimated taxable income for the period is $nil. Based upon the level of historical taxable income, it cannot be reasonably determined if the Company will realize the benefits from future income tax assets or the amounts owing from future income tax liabilities. Consequently, the future recovery or loss arising from differences in tax values and accounting values have been reduced by an equivalent estimated taxable temporary difference valuation allowance.
